IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30667
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TYLER JONES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 00-CR-116-1
                       --------------------
                           March 5, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Tyler Jones appeals his conviction following a jury trial

for conspiracy to possess with the intent to distribute and

aiding and abetting the possession with the intent to distribute

1.5 kilograms of cocaine base, in violation of 18 U.S.C. § 2 and

21 U.S.C. §§ 841(a)(1) and 846.   He challenges the district

court’s admission into evidence certain testimony by a

cooperating codefendant, Darvel Ledet, to the effect that, one

month prior to the events giving rise to the indictment, he had



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30667
                                 -2-

purchased a small quantity of cocaine base from Ledet.    Jones

argues that the evidence was improper under FED. R. EVID. 404(b).

     Jones’ argument that the issue is reviewed for abuse of

discretion is incorrect.    Because he has not demonstrated that he

timely objected to the evidence on the record, review is for

plain error only.    See FED. R. EVID. 103(a)(1) and (d); United

States v. Calverley, 37 F.3d 160, 162 (5th Cir. 1994)(en banc);

United States v. Martinez, 962 F.2d 1161, 1165-66 (5th Cir.

1992).    Under the plain-error standard, this court may correct

forfeited errors only when the appellant shows the following

factors: (1) there is an error, (2) that is clear and obvious,

and (3) that affects his substantial rights.    United States v.

Olano, 507 U.S. 725, 732-735 (1993).    If these factors are

established, the decision to correct the forfeited error is

within the sound discretion of the court, and the court will not

exercise that discretion unless the error seriously affects the

fairness, integrity, or public reputation of judicial

proceedings.    Id. at 735-36.

     Jones has not demonstrated any error, plain or otherwise, in

the admission of the challenged testimony.    Ledet’s testimony

concerning the prior drug transaction was properly admitted as

intrinsic background information establishing the relationship

between Ledet and Jones.    See United States v. Miranda, 248 F.3d

434, 440-41 (5th Cir.), cert. denied, 122 S. Ct. 410 (2001) and

 S. Ct.      , 2002 WL 13375 (Jan. 7, 2002) (No. 01-6430); United

States v. Wilson, 578 F.2d 67, 72 (5th Cir. 1978).
                           No. 01-30667
                                -3-

     Alternatively, even if extrinsic to the offense charged, the

evidence was properly admitted to demonstrate Jones’ intent,

plan, and knowledge.   See FED. R. EVID. 404(b); United States v.

Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc); see also

United States v. Garcia Abrego, 141 F.3d 142, 175 (5th Cir.

1998).   Although Jones urges that the evidence should have been

excluded because of its prejudicial effect, we note that “all

probative evidence is by its very nature prejudicial.”     United

States v. Powers, 168 F.3d 741, 749 (5th Cir. 1999).     Jones has

not demonstrated that the prejudicial effect substantially

outweighed the relevance of the evidence, as is required for

exclusion under FED. R. EVID. 403.   See Beechum, 582 F.2d at 911.

     The district court’s judgment is AFFIRMED.